             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                STATESBORO DIVISION


THE PRUDENTIAL INSURANCE                    *
COMPANY OF AMERICA,                         *
                                            *


     Plaintiff,                             *
                                            *


            V.                              *                 CV 617-134
                                            *


NICHOLAS S. BACON and ERIC C.               *
SMITH,                                      *
                                            *


     Defendants.                            *




                                        ORDER




      Before      the   Court   is     Defendant   Eric      C.   Smith's   Motion   for


Entry of Judgment.         (Doc. 17.)      Because the lone remaining party.

Defendant Nicholas S. Bacon, is in default, the Court will construe

this filing as a motion for default judgment.                     For the reasons set

forth below. Defendant Smith's motion is GRANTED.




                                  I. BACKGROXJND


     On    October      18,    2017,    Plaintiff      The    Prudential     Insurance

Company of America ('"Prudential") filed this interpleader action

concerning a group life insurance policy (the "Policy") covering

Montez    Bacon    (the    "Insured")       in   the    amount      of   $100,000.00.

(Compl.,   Doc.    1,    5SI   7-11.)     Defendant     Nicholas      S.    Bacon,   the

Insured's son, was the sole primary beneficiary under the policy.
(Id. SI 9, Ex. B.)           After the Insured's death, Defendant Eric C.

Smith, the Insured's other son, filed a Preferential Beneficiary

Statement with Prudential to claim the Policy's benefits.                          (Id. SI

16, Ex. D.)       These two competing claims are the basis for this

interpleader action.

     On March 3, 2017, Montez Bacon was murdered by a gunshot wound

to the back.      (Id. SI 10, Ex. C.)        Nicholas S. Bacon was subsequently

arrested    and    charged      with      aggravated      assault      and   murder    in

connection      with   the    death    of    his   mother.      (Id.   SI   12.)    Under

O.C.G.A.    §     53-1-5      and   the     terms    of   the    Policy,      if    Bacon

"'feloniously and intentionally" killed the Insured he forfeits his

right to the benefits and is treated as if he predeceased the

Insured.     (Id. SISI 13-15.)        Georgia law further provides that any

person    who commits murder or voluntary manslaughter shall not

receive benefits from any insurance policy on the life of the

deceased, even if that person is the named beneficiary.                        O.C.G.A.

§ 33-25-12.       Thus, if Bacon committed the murder of the Insured,

the Policy's benefits would be payable to the Insured's heirs at

law, Eric C. Smith.           (Id. 5 15.)

     Shortly after Prudential filed its complaint. Smith filed his

answer.    (Doc. 7.)         Bacon, however, has yet to file an answer or

any other responsive pleading, even though                      he was served        with

process on October 31, 2017.                (Doc. 5.)
       On May 25, 2018, upon joint motion from Prudential and Smith,

the Court ordered Prudential to deposit the $100,000.00 benefit

plus applicable interest into the Registry of the Court,^ dismissed

Prudential    from    the    case,    and    enjoined     Smith    and      Bacon    from

prosecuting any action against Prudential related to the Policy's

benefits.     (Order of May 25, 2018, Doc. 10, at 4-6.)                      The Court

also   instructed     the    Clerk   to     enter    default   against       Bacon   for

failing to plead or otherwise defend.                 (Id. at 8.)        Finally, the

Court ordered Bacon and Smith to enter pleadings establishing their

adversity to one another and their claim to the Policy's benefits

within twenty-one days.          (Id. at 5.)

       Five   days    later.     Smith    entered     a   cross-claim        complaint

against Bacon establishing his own claim to the Policy's benefits.2

(See Cross-cl. Compl., Doc. 13.)              Bacon never entered a pleading

as instructed by the Court's May 25th Order.                      He did, however,

file a motion for appointment of counsel within the twenty-one-day

period.       (Doc.       15.)     The      United    States      Magistrate        Judge

subsequently denied Bacon's motion concluding that this case did

not    present       an    ''exceptional      circumstance"         requiring         the

appointment of counsel.           (Order of July 9, 2018, Doc. 16, at 3-



^ On June 11, 2018, the Clerk of Court certified that Prudential deposited
$113,139.30 into the Registry of the Court, which represents the $100,000.00 of
benefits plus accrued interest. (Doc. 14.)
2 Smith's sole cross-claim in his complaint is a request for a declaratory
judgment that Bacon is not entitled to the benefits because he committed a
disqualifying murder of the Insured and Smith is owed the Policy's benefits as
the heir at law of the Insured.      (See Cross-cl. Compl.,        9-16.)
4.)    Since then. Bacon remains in default and has not filed a

motion     to   set     aside    the    entry   of   default       or    a    pleading     as

instructed by the Court's May 25th Order.

      On   January       4,    2019,    Smith   filed    a    "'Motion       for   Entry   of

Judgment" requesting judgment be entered in his favor and that he

be awarded the full amount of benefits currently in the Registry

of the Court.          (Doc. 17.)      Smith's motion notes that Bacon remains

in default, has not asserted any claim to the Policy's benefits,

and has not complied with the Court's May 25th Order.                         Accordingly,

the   Court     will    construe    Smith's     motion   as    a   motion     for   default


judgment.




                                    II. DISCUSSION


A. Legal Standard

      Federal Rule of Civil Procedure 55(b) governs the Court's

ability to grant a default judgment and vests the Court                                with

discretion to determine whether judgment should be entered.                           Pitts

ex rel. Pitts v. Seneca Sports, Inc., 321 F. Supp. 2d 1353, 1356

(S.D. Ga. 2004).              "[A] defendant's default does not in itself

warrant the court in entering a default judgment.                            There must be

a sufficient basis in the pleadings for the judgment entered . .

. . The defendant is not held to admit facts that are not well-

pleaded or to admit conclusions of law."                      Nishimatsu Constr. Co.
V. Houston Nat^l Bank, 515 F.2d 1200, 1206 {5th Cir. 1975).^                 A

defendant, by his default, is only deemed to have admitted the

'"plaintiff's    well-pleaded     allegations   of   fact."     Id.     Three

distinct matters are essential for the entry of default judgment:

(1) jurisdiction, (2) liability, and (3) damages.             Pitts, 321 F.

Supp. 2d at 1356.       With respect to the jurisdictional element,

"[t]he Court must have personal and subject-matter jurisdiction

over the defendant."        Id.     Furthermore, "[t]he presence of the

Court's jurisdiction must appear on the face of the complaint."

Id.


B. Jurisdiction


      The Court has subject matter jurisdiction over this case under

multiple statutes.      First, the parties are diverse; Prudential is

a citizen of New Jersey and both Bacon and Smith are citizens of

Georgia.    (Compl., f 5.)        The Policy's benefits at issue in this

action exceed $75,000.       Accordingly, the Court has subject matter

jurisdiction under 28 U.S.C. § 1332.^

      Second, the Court has federal question jurisdiction pursuant

to 28 U.S.C. § 1331 because the Policy funds an employee welfare



3 See Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (llth Cir. 1981)
(holding that Fifth Circuit decisions made on or before September 30, 1981, are
binding precedent in the Eleventh Circuit).
 Prudential also invoices Federal Rule of Civil Procedure 22, often referred to
as rule interpleader, which requires diversity between the stakeholder and the
claimants; there is no requirement that the claimants be diverse from one
others.   See Ohio Nat. Life Assur. Co. v. Langkau ex rel. Estate of Langkau,
353 F. App'x 244, 249 (llth Cir. 2009) C^Rule 22 requires complete diversity
between the stakeholder and the claimants.").
benefit   program    governed     by   the     Employment    Retirement      Income

Security Act. C'ERISA").      See 29 U.S.C. § 1132.          Further, the Court

has supplemental jurisdiction over Smith's cross-claim because it

arises    out   of   the   same    transaction       or     occurrence      as   the


interpleader action.       See 28 U.S.C. § 1367; Fed. R. Civ. P. 13(g).

Finally, the Court has personal jurisdiction over Smith and Bacon

because they both reside in the state of Georgia.                (Compl., 3ISI 2-

3.)

C. Liability

      Georgia law provides:

      No person who commits murder or voluntary manslaughter
      or who conspires with another to commit murder shall
      receive any benefits from any insurance policy on the
      life of the deceased, even though the person so killing
      or conspiring be named beneficiary in the insurance
      policy. A plea of guilty or a judicial finding of guilt
      not reversed or otherwise set aside as to any of such
      crimes shall be prima-facie evidence of guilt in
      determining rights under this Code section.

O.C.G.A. § 33-25-13.


      On March 25, 2019, after a jury trial in the Superior Court

of Liberty County, Georgia,            Bacon    was found guilty of felony

murder, aggravated assault, malice murder, and possession of a

firearm or knife during commission of or attempt to commit certain

crimes.   (See State v. Bacon, Case No. SUR2017000342 (Liberty Cty.

Super. Ct. March 25, 2019).)5          The Court takes judicial notice of



5 The docket for this case, including the jury verdict,          can   be   found   at
https://ww2.libertycountyga.com/publiccmwebsearch/.
the jury's guilty verdict in Bacon's criminal trial.                See Fed. R.

Evid. 201; see also 218 Charles Alan Wright and Kenneth W. Graham,

Jr., Federal Practice and Procedure § 5106.4, at 230 (2d ed. 2005)

(''[S]ince   the   enactment   of   Rule   201   federal   courts   notice   the

records of any court, state or federal.").              The judicial finding

of guilt provides prima facie evidence of Bacon's liability and

Smith's right to the Policy's benefits.             Because Bacon was found

guilty of murdering the Insured, he is precluded from receiving

any benefits.®     Therefore, Smith, as the lone remaining Defendant

and the Insured's heir at law, has established that he is entitled

to the Policy's benefits.

D. Damages

     Where damages are for a ''sum certain" and the evidence in the

record clearly establishes those damages, a court need not conduct

an evidentiary hearing.        See Fed. R. Civ. P. 55(b); S.E.C. v. Smyth,

420 F. 3d 1225, 1232 n.l3 (11th Cir. 2005).           Here, damages are for

a sum certain — the Policy benefits and accrued interest — which

Prudential deposited into the Court's Registry.                  Accordingly,

default judgment in that amount is proper.




6 Under O.C.G.A. § 53-1-5, Bacon also forfeits any interest in the Insured's
estate.   However, the Court applies O.C.G.A. § 33-25-13 because it specifically
relates to insurance benefits, instead of estates more generally.    Regardless,
either statute produces the same result in this case.
                              III. CONCLUSION


    Based on the foregoing. Defendant Eric C. Smith's motion for

entry of judgment (Doc. 17) is GRANTED.                 The Clerk of Court is

directed to ENTER JUDGMENT in favor of Defendant Eric C. Smith in


the amount of $113,390.30.          IT IS FURTHER ORDERED that the Clerk

disburse   to   Eric   C.   Smith   the   amount   of   $113,390.30   plus   any

accrued interest from the Registry of the Court.                 Finally, the

Clerk is directed to TERMINATE any pending deadlines or motions

and CLOSE this case.


     ORDER ENTERED at Augusta, Georgia, this                    day of April,

2019.




                                            J. RANDAL HALL, CHIEF JUDGE
                                            [NITEp/STATES DISTRICT COURT
                                           SOUTHERN      DISTRICT OF GEORGIA
